El Juez Presidente Sr. Quiñones,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal :
Considerando: que con arreglo al artículo del nuevo Có-digo Civil que cita el Registrador en su nota, y que corres-ponde al 1328 de la edición, oficial del mismo Código, no obstante las facultades que tiene el marido como administra-dor de la sociedad de gananciales, no podrá donar, enagenar, ni-obligar á título oneroso los bienes inmuebles de la expre-sada sociedad, sin el consentimiento expreso de la mujer; y que toda enagenación ó convenio que sobre dichos bienes haga el marido en contravención á dicho artículo, será nulo, y no perjudicará á ésta, ni á sus herederos; precepto que es aplicable al contrato de enagenación de bienes inmuebles de que se trata en el presente recurso, por haber sido otorgado por Don Felipe Pietri y Moretti, en 22 de Diciembre último, ó sea en fecha muy posterior á la en que comenzó á regir en esta Isla el expresado Código Civil.
Considerando: que no se opone á la aplicación de dicho precepto, en el presente caso, la manifestación consignada por los 'interesados en la cláusula cuarta de la expresada escritura, relativa á la capacidad del vendedor Don Felipe Pietri para otorgar el contrato de referencia, con arreglo á las leyes de su Nación, como ciudadano Francés, toda vez que según los principios del derecho internacional privado, admitidos universalmente para la resolución de esta clase de conflictos, las cuestiones relativas á la eficacia ó nulidad de los actos ó contratos que afecten directamente la propie-dad inmueble, se regulan por las Leyes del Estatuto Real, ó sea por las Leyes del lugar donde radiquen dichos bienes inmuebles; principio reconocido y sancionado por el nuevo Código Civil, en sus artículos 10 y 1292, al establecer el pri-mero, que los bienes inmuebles están sujetos á las Leyes del país en que están sitos, y el segundo, que. si el matrimonio se contrajere en país extranjero, entre puertorriqueño y ex-trangera, ó vice-versa, entre extrangero y puertorriqueña, y *268nada declarasen 6 estipulasen los contratantes relativamente á sus bienes, se entenderá, cuando sea puertorriqueño el cónyuge varón, que se casa bajo el régimen de la sociedad de gananciales ; y cuando fuere puertorriqueña la' esposa, que se casa bajo el régimen del derecho común en el país del varón; “pero todo sin perjuicio de lo establecido en el mismo Código respecto de los bienes inmuebles.”
Considerando: á mayor abundamiento, que revistiendo el citado artículo 1328 del nuevo Código Civil el carácter de Ley prohibitiva, protectora de las buenas costumbres y del órden público, puesto que tiene por objeto protejer á la mujer casada contra los fraudes y abusos que en perjuicio de sus intereses pueda cometer el marido, propendiendo de esta suerte á mantener la paz y la moralidad en el seno de las familias, no puede dicha ley dejar de ser aplicada, no obstante lo que en contrario dispongan otras leyes extran-geras, con arreglo al artículo 11 del mismo Código Civil, en cuyo último apartado se prescribe, que, no obstante lo dispuesto en el mismo artículo y en el anterior, sobre la aplicación en su caso de- las leyes que regulan los diferentes Estatutos, las leyes prohibitivas concernientes á las personas, sus actos, ó sus bienes, y las que tienen por objeto el órden público y las buenas costumbres, no quedarán sin efecto por leyes ó sentencias dictadas, ni por disposiciones ó conven-ciones acordadas en países extrangeros.
■ Considerando: que si bien con arreglo á la primera de las disposiciones transitorias del nuevo Código Civil, las modi-ficaciones introducidas por el mismo no tienen efecto retroac-tivo, este principio no tiene aplicación en el presente caso, toda vez que no se trata de aplicar el precepto del artículo . 1328 del nuevo Código, á ningún contrato de igual origen, celebrado con arreglo á las leyes anteriores, ni de perjudicar ningún derecho adquirido por el extra ligero Sr. Pietri, al amparo de la legislación civil anterior vigente en esta Isla, sinó de aplicar un precepto nuevo del Código reformado, á un caso también nuevo, que cae de lleno bajó su régimen, *270por haberse celebrado con mucha posteridad á la fecha en que empezó á regir el expresado Código.
Considerando: por tanto, que conteniendo el contrato de enagenación de bienes inmuebles, otorgado por Don Felipe Pietri y Moretti á favor de la sociedad anónima titulada “Unión Agrícola”, por la escritura de 22 de Diciembre pró-ximo pasado, un vicio .ó defecto insubsanable de nulidad, no puede ser inscrito en el Registro de la Propiedad, á tenor de lo que prescriben los artículos 65 y 66 de la Ley Hipotecaria y 110 del Reglamento dictado para su ejecución en esta Isla.
Vistas las disposiciones- legales citadas. Se confirma la nota denegatoria puesta por el Registrador de la Propiedad de Ponce al pié de la escritura de que se trata en el presente recurso, y devuélvasele, con copia de la presente resolución para su conocimiento y el de los interesados, y á los demás efectos procedentes.
Jueces concurrentes: Sres. Plernández, Figueras, Sulzba-cher y MacLeary.